Title: To Alexander Hamilton from William S. Smith, 8 April 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            New York April 8th. 1799
          
          In compliance with the request contained in your letter of the 23d Ulto. inclosing a list of the Officers of the 12th. Regiment distributed into Companies, that I would in concert with the Major suggest for consideration such alterations as from Circumstances may be deemed expedient with the reasons for those alterations, I take the liberty of enclosing a list of the Officers ranked as the Major & myself have thought essential for the good of the Service with respect to three first Captains we conclude that they are correctly arranged, as the doccuments to lead the judgment founded on past Service must be in the War Office, and by which we suppose the Secretary at War has been directed
          In the transposition which we have made relative to the other Captains, our Judgments has been guided by the age personal respectability and standing in Life of the Several Gentlemen, as we are perfectly convinced, that the 10th. Capt. cannot have any pretentions on the score of personal respectability or standing in life with either of the others, we have ranked him thus having no objection to his regular rise and promotion, provided in the progress of Service he may appear to merit it, but at present we are decidely of opinion, that he should be ranked as the youngest Capt. for the reasons which in addition to the above, I have more particularly detailed in the conversation I had the honor of having with you yesterday on this Subject—
          It is painful for me to make these observations relative to Capt. Kirkland but the justice of them is so strongly stamped on my mind, not founded on rumour or artful insinuation, but on my own knowledge of him and personal observation—that I should not discharge my duty to the Public and the Regiment should I withhold them, If necessary I should have no objections to Capt. Kirklands perusing this letter, for I am a decided enemy to underhand personal attack—there is but one other alteration which appears necessary to make which is in the list of 2d. Lieutenants. Lt. Wm. Wands as the 10th. instead of the 2d. If you will do me the favour to impress upon the mind of the Secretary of War, the propriety and necessity of indulging the Regiment with the alterations suggested you will retain one or two of its most valuable Captains in service, and particularly oblige Sir Your Most Obedt. And very Humble Servt.
          
            W. S. Smith
          
        